                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOORE EYE CARE, P.C., et al.,     :
         Plaintiffs,              :
                                  :
    v.                            :                           CIVIL ACTION NO. 15-cv-05290
                                  :
CHARTCARE SOLUTIONS INC., et al., :
        Defendants.               :

                                                    ORDER
        AND NOW, this 7th day of March 2019, upon consideration of the motions for summary
judgment filed by Moore Eye Care, P.C. and Eye Services, MSO d/b/a Moore Eye Institute
(Moore Eye) [Doc. No. 86], Medical Transcription Billing, Corp. (MTBC) [Doc. No. 88],1 and
ChartCare Solutions, Inc., and the responses and replies thereto, it is hereby ORDERED that:
        1. MTBC’s Motion for Summary Judgment is DENIED;
        2. Moore Eye’s Motion for Summary Judgment is DENIED in part and GRANTED
             in part. It is denied as to Counts I–III of MTBC’s counterclaim and granted as to
             Count IV and V of MTBC’s counterclaim, which are dismissed; and
        3. ChartCare’s Motion for Summary Judgment is DENIED in part and GRANTED in
             part. It is denied as to Count I of MTBC’s cross-claim and granted as to Count II of
             MTBC’s cross-claim, which is dismissed.
        It is so ORDERED.
                                                     BY THE COURT:
                                                     /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.




1
 MTBC filed its summary judgment motion on May 5, 2018, the day after the deadline to file dispositive motions.
MTBC moved for the Court to accept its late-filed motion, asserting that the one-day delay was caused by counsel
underestimating the time required to format the motion and its attachments. [Doc. No. 89]. Given the minimal delay,
which has not prejudiced any party, MTBC’s request is granted and the late-filed motion has been accepted.
